PER CURIAM.
G. Robert Bolton appeals an order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. His motion sought gain-time that he allegedly lost under Florida Administrative Code Rule 33-11.0065(1). Mr. Bolton filed a timely motion for rehearing of the denial of his rule 3.850 motion. The trial court at*219tempted to grant the motion for rehearing and stay the case pending the supreme court’s decision in Gwong v. Singletary, 683 So.2d 109 (Fla.1996), but Mr. Bolton appealed to this court before the trial court entered its order granting rehearing.
Now that Gwong has been decided, Mr. Bolton is entitled to seek administrative relief on his claim for loss of gain-time. Accordingly, we affirm the trial court’s denial of his motion without prejudice to his right to seek administrative relief.
Affirmed.
FRANK, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.